Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is January 30, 2020. This Office Action is in response to the arguments filed December 2, 2021. No amendment of the claims  has been filed. This action is a FINAL REJECTION.

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered. They are not persuasive. Applicant argues (“Remarks”, beginning on page 6 of 7):
Applicant respectfully directs the Examiner's attention to M.P.E.P. § 2164.08(c), which
states the following:
Limiting an applicant to the preferred materials in the absence of limiting prior
art would not serve the constitutional purpose of promoting the progress in the
useful arts. Therefore, an enablement rejection based on the grounds that a
disclosed critical limitation is missing from a claim should be made only when
the language of the specification makes it clear that the limitation is critical for
the invention to function as intended. Broad language in the disclosure, including
the abstract, omitting an allegedly critical feature, tends to rebut the argument of
criticality.

Emphasis added

Given this direct quotation from the M.P.E.P., Applicant respectfully submits that any
rejection (under either indefiniteness or enablement) based on "essential" elements is only

the element in question is "essential." Applicant further respectfully responds that a rejection
under Section 112 for so-called unclaimed essential matter requires "a claim which omits matter disclosed to be essential to the invention as described in the specification or in other statements of record," per MPEP § 2172.01 (emphasis added). The Office Action has failed to identify, and
Applicant is unaware of any, statements in the specification or other statements of record that
establish a recessed metal gate as essential to the invention recited in claims 8-14, 15-20 and 21-
27. In the absence of such showing, the rejection should be withdrawn.

This is not persuasive because of the following:
As noted in the rejections below under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling (which are repeated from the prior office action mailed October 29, 2021 for Applicant’s convenience) --  Examiner notes “essential elements” are identified by Applicant’s disclosure as a whole and Examiner considered factors including the breadth of the claims, the nature of the invention, the level of one of ordinary skill, and the amount of direction provided by the inventor (MPEP 2164.01(a)).
 As such, Examiner indicated the disclosed feature – a recessed gate – disclosed by the specification and the drawings as an inherent structure on which Applicant’s inventive “Selective Hybrid Capping Layer for Metal Gates of Transistors” (e.g. see title of application) is formed.
As such, Examiner maintains the rejections noted in the prior office action mailed October 29, 2021 as repeated below.
Disclosed Invention
As best understood by Examiner, Applicant’s invention(s) is/are disclosed as drawn to a novel, hybrid-capping-layer structure formed on a recessed metal gate – and methods of forming the same. The hybrid capping layer includes a first low-resistivity 
Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law).
In particular Examiner notes, regarding Claim 15 and lines 12 to 13 – which recites “wherein the first tungsten layer and the second tungsten layer are distinguishable from each other” – that the instant specification treats the term “distinguishable” as meaning use of Transmission Electron Microscopy (TEM) to visualize that two layers are different from each other. See instant paragraph [0060]. Examiner also notes, regarding Claim 10, that this meaning has been made clear.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 – 14; Claims 15 – 20; and Claims 21 – 27 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the following structure, which is critical or essential to the practice of the invention but not included in Claims 8 – 14; Claims 15 – 20; and Claims 21 – 27. (See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976)): a recessed metal gate. 
A recessed metal gate, as disclosed by FIG. 15 (See label 74), FIG. 19, FIG. 20A (label 74) and FIG. 23 (label 228) is critical or essential to the practice of the invention. It has been held that a feature critical or essential to the practice of an invention, but not included in the claim(s) is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Allowable Subject Matter
Claims 8 – 14; Claims 15 – 20; and Claims 21 – 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious, either alone or in combination, a device comprising a recessed metal gate, further wherein
the recessed gate is a recessed metal gate electrode comprising a first portion comprising a work-function layer therein; and a second portion overlying and contacting the first portion, wherein the second portion comprises fluorine and chlorine, and wherein the second portion comprises: a bottom sub layer, wherein a first peak atomic percentage of chlorine is in the bottom sub layer; and a top sub layer over and contacting the bottom sub layer, wherein a second peak atomic percentage of fluorine is in the top sub layer, and wherein the bottom sub layer and the top sub layer comprise a same metal; or
the recessed gate is a recessed metal gate stack comprising a high-k gate dielectric on the semiconductor fin; a work function layer on the high-k gate dielectric; a capping layer; a first tungsten layer over and contacting the work function layer and the capping layer; and a second tungsten layer over and contacting the first tungsten layer, wherein the first tungsten layer and the second tungsten layer are distinguishable from each other; or
the recessed gate is a recessed metal gate electrode located over the bottom portion of the gate dielectric, wherein the gate electrode is between the first sidewall portion and the second sidewall portion of the gate dielectric; a first metallic layer over and contacting the gate electrode; a second metallic layer over and contacting the first metallic layer, wherein the first metallic layer has a higher atomic percentage of chlorine 
The closest prior art of record, TSAI et al. (US 2018/0315652; pub. date November 1, 2018; See FIG. 18 below) teaches, in the same field of endeavor, a recessed metal gate 64 

    PNG
    media_image1.png
    473
    569
    media_image1.png
    Greyscale


but does not teach, disclose, nor render obvious that either the recessed gate further includes a bottom sub layer and a top sub layer having peak atomic percentages of chlorine and fluorine, respectively (a limitation recited by instant Claim 8); or a recessed gate further including a first tungsten layer over and contacting the work function layer and the capping layer, and a second tungsten layer over and contacting the first tungsten layer, wherein the first tungsten layer and the second tungsten layer are distinguishable from each other (a limitation recited by instant Claim 15); or a recessed gate having a first metallic layer over and contacting the gate electrode; a second metallic layer over and contacting the first metallic layer, wherein the first metallic layer has a higher atomic percentage of chlorine than the second metallic layer, .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813